DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s election, provisionally, of Group I: claims 1-12, in the “Response to Election / Restriction Filed - 09/25/2022”, is acknowledged. 
However, applicant did not distinctly indicate whether election is with or without traverse, and because of Applicant’s not pointing out any supposed errors in the restriction requirement, apropos of (MPEP § 818.01(a)), the election has been treated as an election without traverse. See MPEP FP 8.25.02. Further as no reasons for “provisional election” was given, the election for the claims 1-12 is considered final.
This office action considers claims 1-20 pending for prosecution, of which, non-elected, without traverse, claims 12-20 is withdrawn, and elected claims 1-12 are examined on their merits. 
Claim Rejections - 35 USC § 102 (App 16420328)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 1; [0050] or C 2, L 25-40) = (element 100; Figure No. 1; Paragraph No. [0050]) or Column No 2, Line Nos. 25-40. For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” or “Column No, Line Nos" shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.
Claims 1-12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sternowski; Robert (US 8689514 B1; hereinafter Sternowski).
1. Sternowski teaches a deployable Kiriform flexure (labelled as expandable structure 100; C 2, L 20-25; Fig 1; C 3, L 32-60; 200; Fig 5-7; C 4, L 34-64), comprising (see the entire document; Figs 1-7; specifically, as cited below):


    PNG
    media_image1.png
    401
    714
    media_image1.png
    Greyscale

Sternowski Figure 6;                                                  Figure 7


a first section (bottom one of plurality of concentric rings 102 formed around an axis 92; Gig 3-4; C 2, L25-40) of the Kiriform flexure comprising a plurality of fins (slits 103) arranged about a central axis (92); and
a second section (one above bottom one of plurality of concentric rings 102 formed around an axis 92; Fig 3-4; C 2, L25-40) of the Kiriform flexure comprising a plurality of fins (slits 103) arranged about a central axis (92), 
wherein each fin (103) of the second section  is joined (by Joints 222; C 4, L34-64) with a fin of the first section such that the first and second sections share a common central axis (92) in a configuration that produces out-of-plane elastic buckling of the fins to actuate the Kiriform flexure (Figs 5-7) from a substantially flat structure (Fig 7) that extends substantially only in two dimensions orthogonal to the central axis (92) to an expanded structure extending substantially in a third dimension parallel to the central axis (92) when at least one of the first and second sections is rotated relative to the other section.
2. Sternowski as applied to the deployable Kiriform flexure of claim 1, further teaches, (the flexure) further comprising a rotatable actuation structure (construed from C 5, L 1-25; Expandable structure 100 is self-erecting from its stowed form by removing a hinged, locked cover or other mechanical retainer. When the mechanical retainer is released (for instance, instance by a fuse wire or solenoid on the Cubesat), the spring force of the collapsed expandable structure 100 will push the hinged cover out of the way, and the expandable structure 100 will expand out to its extended form.) at a periphery of at least one of the first and second section, 
wherein the first and second sections each include a perimeter ring (Fig 1) and wherein the fins extend inward from the perimeter rings.

3. Sternowski as applied to the deployable Kiriform flexure of claim 1, further teaches, (the flexure) further comprising a rotatable actuation structure (structure (construed from C 5, L 1-25; Expandable structure 100 is self-erecting from its stowed form by removing a hinged, locked cover or other mechanical retainer. When the mechanical retainer is released (for instance,solenoid on the Cubesat),) configured to rotate at least one of the first and second sections and extending along a central axis about which the first and second sections are arranged, wherein the fins extend outward from the central axis.

4. Sternowski as applied to the deployable Kiriform flexure of claim 1, further teaches, wherein the fins are joined with a bonding mechanism (by Joints 222; C 4, L34-64).
5. Sternowski as applied to the deployable Kiriform flexure of claim 1, further teaches, wherein the fins are seamlessly and integrally joined in a unified structure (Figs 1,5-7; construed from C 4, L 10-20: Because expandable structure 100 is a monolithic structure, i.e. formed from a single piece of material, it is preferably formed from a material capable of acquiring or inherently possessing a spatial memory so that it expands on its own without the requirement of additional biasing elements).

6. Sternowski as applied to the deployable Kiriform flexure of claim 1, further teaches, wherein the fins are curved (Figs 1,5-7; construed from C 5, L 56-65).

7. Sternowski as applied to the deployable Kiriform flexure of claim 1, further teaches, wherein at least one of the fins is coiled to serve as a spring (C 5, L 1-25).

8. Sternowski as applied to the deployable Kiriform flexure of claim 1, further teaches, wherein the Kiriform flexure has a laminate structure (Fig 3; C 2, L 21-30).
9. Sternowski as applied to the deployable Kiriform flexure of claim 8, further teaches, wherein the Kiriform is fabricated from a single sheet (C 2, L 24-30).

10. Sternowski as applied to the deployable Kiriform flexure of claim 1, further teaches, wherein the fins have different lengths (C 3, L 63-67 thru C 4, L 1-9) to generate a biased deployment.

11. Sternowski as applied to the deployable Kiriform flexure of claim 1, further teaches, the fins have different aspect ratios of thickness (C 5, L 47-56) to width to produce a hierarchical sequenced deployment when actuated via increasing force.

12. Sternowski as applied to the deployable Kiriform flexure of claim 1, further teaches, wherein the Kiriform flexure is coupled with or incorporated into at least one of the following: 
a medical device, a vehicle and configured to operate as a wheel, a phone, a human enclosure, a light source, a camera, a blown-glass exoskeleton, a pop-up holder, a filter, a pop-up lantern, a wind rotor, a tunable spring, a space tool (Cubesat; C 4, L64-67), a robotic gripper, and a collapsible colander.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
November 13, 2022